Exhibit 10.1
 
 SETTLEMENT AGREEMENT WITH
GENERAL UNCONDITIONAL MUTUAL RELEASE


This Settlement Agreement With General Unconditional Mutual Release (“the
Agreement”) is entered into this 5th day of November, 2007, by and between the
parties identified below.


PARTIES
 
The parties to and beneficiaries of this Agreement (the "Settling Parties") are
ERIC YOUNG ("Plaintiff"), and WINSONIC DIGITAL MEDIA GROUP, LTD. (the
“Company”), its present and former employees, officers, directors, owners,
stockholders and representatives, as well as any successors or assigns of the
corporate defendant (collectively, the “Defendant”).


RECITALS
 
WHEREAS, Plaintiff filed suit against the Company in Fulton County Superior
Court (the “Court”), Civil Action No. 2007 CV 128080 (the “Young case”),
alleging that Defendant is liable to Plaintiff for breach of contract, unpaid
wages, unpaid consulting fees and other alleged conduct in violation of state
statutes, and seeking compensatory and punitive damages and attorneys’ fees and
other relief.  Defendant has denied and continues to deny any and all acts of
misconduct whatsoever, alleged or not alleged; Defendant has denied and
continues to deny any and all claims and liability, alleged and not alleged, and
denies causing damage of any type to Plaintiff.  Defendant has further asserted
a counterclaim against Plaintiff, alleging breaches of contract and fiduciary
duties, as well as asserting a claim for unjust enrichment.  Plaintiff has
denied and continues to deny any and all claims and liability, alleged and not
alleged, and denies causing damage of any type to Defendant.


NOW, THEREFORE, in consideration of the recitals, promises and general covenants
contained herein, the Settling Parties agree as follows.




SCOPE OF SETTLEMENT/RELEASE
 
1.           This Agreement is intended to and does forever release and settle
any and all claims and disputes by Plaintiff against Defendant, whether known or
unknown, from the beginning of time up to and through the date this Agreement is
executed.  This release and settlement includes, but is not limited to, any and
all claims which were or could have been asserted in the Young case.  Upon
receipt of all agreed-upon monies according to the schedule described herein,
Plaintiff will release and settle all claims, title and/or interests against any
Defendant, including all claims governed by federal statute, state statute, or
common law, including but not limited to claims in the Young case, except for
claims that the law does not permit Plaintiff to waive by signing this
Agreement.  This release and settlement includes, but is
 
 

--------------------------------------------------------------------------------


not limited to, any claims for damages which were, have been, or could have been
sought, of any kind, up to the date this Agreement is executed.  This release
and settlement includes claims for employee health, welfare and disability
benefits, compensatory damages, punitive damages, equitable rights and relief of
any and all types and description, including but not limited to claims for
relief arising from alleged discrimination, disability protections and/or
benefits, retaliation, discharge, constructive discharge or any other alleged
violation of any legally protected status or right and all forms of statutory
and common law damages.  This release and settlement encompasses rights to
employee benefits protected by the Employee Retirement Income Security Act
(“ERISA”), and any rights/entitlements under Title VII of the Civil Rights Act
of 1964 (“Title VII”), Sections 1981 and 1983 of the Civil Rights Act of 1866,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Older Workers’
Benefit Protection Act (“OWBPA”), the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act (“ADA”), and any other labor,
employment, or anti-discrimination laws; any contract, tort, whistleblower,
personal injury, or wrongful discharge claim(s); and any other federal, state,
or local constitution, regulation, law (statutory or common), or legal theory.


2.            This Agreement is further intended to and does forever release and
settle any and all claims and disputes by Defendant against Plaintiff, whether
known or unknown, from the beginning of time up to and through the date this
Agreement is executed.  This release and settlement includes, but is not limited
to, any and all counterclaims which were or could have been asserted in the
Young case.  The Settling Parties are intentionally releasing claims that they
do not know that they might have and that, with hindsight, they might regret
having released.  The Settling Parties warrant and represent that they have not
assigned or given away any of the claims they are releasing.


3.           The Settling Parties hereby expressly consent to a Consent Mutual
Order of Dismissal with Prejudice and agree to a Consent Mutual Dismissal with
Prejudice as to all claims which were made or could have been made at any time
in the Young case by either party, upon Plaintiff’s receipt of all agreed upon
sums described herein.  Each Settling Party further releases and waives with
prejudice any and all other claims of any nature which they have or may have, or
could have raised against the other Settling Party known or unknown, up to the
date that this Agreement is executed, including but not limited to, any and all
claims arising from or in any way related to Plaintiff’s
employment/opportunity/supervision within the Company.


NO ADMISSION OF LIABILITY
 
4.           Neither this Agreement nor any consideration given hereunder
constitutes an admission, nor is it to be construed as an admission of any
right, entitlement or fault or liability of any kind on the part of any Settling
Party.  The Settling Parties agree that each Settling Party denies any and all
fault or liability of any type and denies any wrongful conduct whatsoever with
regard to any matter.
 
PAYMENT AND COMPENSATION TO PLAINTIFF
 
5.           For and in consideration of the mutual releases, settlements,
promises, recitals, waivers, terms, and conditions set forth in this Agreement,
and in consideration of the dismissal
 
 
2

--------------------------------------------------------------------------------


with prejudice of the Young case, in its entirety by the Settling Parties, and
Plaintiff’s binding covenants set forth below, Defendant hereby agrees to
transmit payment (the “Settlement Funds”) in the amount of $120,000.00 (One
Hundred Twenty Thousand and No/100 Dollars), minus applicable federal, state,
and local tax withholdings, to Plaintiff in settlement of his claim for wages
earned and owed; $55,000.00 (Fifty-five Thousand and No/100 Dollars) in
settlement of his claim for consultant fees earned, and $75,000.00 (Seventy-Five
Thousand and No/100 Dollars) in settlement of his claim for intentional torts;
and $5,000.00 (Five Thousand and No/100 Dollars) to Beverly Adams, Plaintiff’s
attorney, in full satisfaction of all attorneys’ fees, costs, and expenses
incurred by anyone representing Plaintiff against Defendant, according to the
following payment schedule:


(a)                  on or before November 7, 2007, (i) a check in the amount of
$15,000.00 (Fifteen Thousand and No/100 Dollars), reported as 1099 income, made
payable to Eric Young and (ii) a check in the amount of $1,000.00 (One Thousand
and No/100 Dollars) made payable to Beverly Adams;


(b)                 on or before November 27, 2007, (i) a check in the amount of
$15,000.00 (Fifteen Thousand and No/100 Dollars), reported as 1099 income, made
payable to Eric Young and (ii) a check in the amount of $1,000.00 (One Thousand
and No/100 Dollars) made payable to Beverly Adams;


(c)                 on or before December 27, 2007, (i) a check in the amount of
$15,000.00 (Fifteen Thousand and No/100 Dollars), reported as 1099 income,  made
payable to Eric Young and (ii) a check in the amount of $1,000.00 (One Thousand
and No/100 Dollars) made payable to Beverly Adams;


(d)                 on or before January 27, 2007, (i) a check in the amount of
$25,000.00 (Twenty-Five Thousand and No/100 Dollars), reported as 1099 income,
made payable to Eric Young and (ii) a check in the amount of $1,000.00 (One
Thousand and No/100 Dollars) made payable to Beverly Adams; and


(e)                 on or before February 27, 2007, (i) a check in the amount of
$180,000.00 (One Hundred EightyThousand and No/100 Dollars), minus applicable
federal, state, and local tax withholdings on $120,000 (One Hundred Twenty
Thousand and No/100 Dollars) of that amount, made payable to Eric Young and (ii)
a check in the amount of $1,000.00 (One Thousand and No/100 Dollars) made
payable to Beverly Adams (the “Balloon Payment”). 


6.           The payment of these amounts by Defendant, the issuance to
Plaintiff a vested stock option to purchase up to three hundred eighty thousand
(380,000) shares of restricted common stock (noted below), and the
approved  transfer of the 500,000 restricted shares of Common Stock issued to
Plaintiff (also noted below), will constitute payment in full in exchange for
the full, final and complete settlement of the Young case as to Defendant and
full and final release of any and all claims, known or unknown, against
Defendant that exist or may have existed at any time up to the date of execution
of this Agreement.  At the time of execution of this Agreement, Plaintiff’s
counsel will provide Tax I.D. for issuance to Defendant’s counsel of an IRS Form
1099-MISC in connection with payment of Settlement Funds.

 
 
3

--------------------------------------------------------------------------------


 

time of execution of this Agreement, Plaintiff’s counsel will provide Tax I.D.
for issuance to Defendant’s counsel of an IRS Form 1099-MISC in connection with
payment of Settlement Funds.

 
                7.           Defendant further agrees to issue Plaintiff by
November 5, 2007 a vested stock option to purchase up to three hundred eighty
thousand (380,000) shares of restricted common stock, par value $0.001, of the
Company (“Common Stock) at an exercise price of One Dollar ($1.00) per share
(the “Stock Options”), pursuant to the terms and conditions of Plaintiff’s
contractual agreement with Defendant.  The Stock Options shall be fully vested
upon issuance and shall have an expiration date of November 5, 2010, in
accordance with WinSonic’s employee stock option plan in effect during Young’s
employment with the Company.  The Settling Parties acknowledge that Defendant
has previously issued Plaintiff 500,000 restricted shares of Common
Stock.  Defendant agrees to process and approve any transfer of any restricted
shares of Common Stock issued to Plaintiff pursuant to this Agreement at the
earliest possible date, subject to and in accordance with all state and federal
laws, including, but not limited to, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and all rules and regulations
promulgated by the Securities and Exchange Commission.


RIGHT TO CURE; DEFAULT PROVISIONS


8.           In the event Defendant fails to pay any of the Settlement Funds,
deliver the stock options due to be paid or delivered by Defendant, and approve
the transfer of the 500,000 restricted shares of Common Stock issued to
Plaintiff, hereunder in strict compliance with the terms of this Agreement, and
such failure shall continue for five (5) days after written notice from
Plaintiff demanding cure of such failure, then and in that event, counsel for
Plaintiff shall, without further notice to Defendant, submit an affidavit to the
Court setting forth the Defendant's default, the amounts received by Plaintiff
under this Agreement, that portion of the obligations of the Defendant pursuant
to this Agreement which remains outstanding at the time of said default, and
upon receipt of said affidavit, the Court shall, ex parte, enter final judgment
against Defendant in favor of Plaintiff for the judgment amount, less all
amounts paid pursuant to this Agreement, as well as an additional $25,000
(Twenty-Five Thousand Dollars), plus post-judgment interest at the legal
rate.  Notwithstanding anything herein to the contrary, if Defendant cannot pay
the Balloon Payment due on February 27, 2008, Defendant may make a payment of
$15,000 (Fifteen Thousand and No/100 Dollars) by February 27, 2008 to Plaintiff
without being in default, and shall extend the due date of the Balloon Payment
to then be due on March 27, 2008.  There will be no other extensions of the
Balloon Payment due date without the express written consent of Plaintiff.


IRS FILINGS REGARDING SETTLEMENT FUNDS
 
9.           Plaintiff agrees that Defendant is required to report payment of
Settlement Funds to tax authorities and to withhold all taxes from payments it
makes hereunder that it determines it is legally required to
withhold.  Defendant will issue an IRS Form 1099 MISC to Plaintiff reflecting
the payment of $45,000 for 2007.  Defendant will issue an IRS Form 1099 to
Plaintiff reflecting the payments of $85,000 for 2008.  Defendant will issue an
IRS Form W-2 to Plaintiff reflecting the payment of $120,000.00 (One Hundred
Twenty Thousand and No/100 Dollars),
 
 
4

--------------------------------------------------------------------------------


minus 25% for federal taxes (per Circular E Employers Tax Guide Publication 15
for Supplemental wages), 6% for state taxes (per Georgia Department of Revenue),
and 7.65% for Social Security and Medicare taxes. Defendant will issue IRS Forms
1099-MISC to Beverly Adams reflecting the payment of $3,000.00 (Three Thousand
and No/100 Dollars) for 2007 and $2,000 (Two Thousand and No/100 Dollars) for
2008 to Plaintiff’s attorney.


COSTS AND ATTORNEY'S FEES
 
10.         The Settling Parties unconditionally and reciprocally release and
hold each other harmless from any claims for attorney's fees, costs, or expenses
in any form incurred by the Settling Parties and/or their respective counsel,
less those fees being paid by Defendant to Plaintiff’s counsel, as otherwise
agreed upon herein.  The Settling Parties will each bear their own costs of
litigation and attorney's fees.


WARRANTY AND INDEMNIFICATION
 
11.         Plaintiff covenants and agrees that he and/or his lawyer are solely
and entirely responsible for the payment of any and all federal, state, or local
taxes or assessments due upon the Settlement Funds paid pursuant to this
Agreement (other than mentioned in Section 9 above). Plaintiff expressly
warrants that he will hold Defendant harmless from any claims, tax, interest or
penalty, asserted by any taxing authority relating to any tax, arising from the
payment of any Settlement Fund accrued up to but not to exceed, the actual tax
consequences to Defendant, plus any reasonable attorney’s fees incurred by
Defendant in responding to such claim.


DISMISSAL OF ACTION
 
12.         In consideration of the premises, recitals, general promises and
undertakings set forth in this Agreement, the Settling Parties stipulate and
agree to a Final Mutual Order of Dismissal, and further consent to dismissal,
fully, forever and with prejudice of all claims which were or could have been
asserted in the Young case, upon full and final payment of all Settlement Funds
due under the terms of this Settlement Agreement.


NO ADDITIONAL CLAIMS
 
13.         Plaintiff warrants and represents that he has not filed and does not
have any administrative claims or complaint of any kind, other than the Young
allegations, against the Defendant in any federal, state, county, municipal or
local court or agency.  Plaintiff further covenants that he will not file any
future administrative claim, charge, or complaint against the Defendant with any
agency or court at any time hereafter regarding any acts, promises, allegations,
utterances, writings, representations, or omissions, relating to in any way to
all or any of the Defendant, occurring or alleged to have occurred at any time
up to the date of the execution of this Agreement.
 
14.         The Settling Parties warrant and agree that the negotiations,
agreements, facts, terms, amounts, and provisions of this Agreement, will remain
strictly confidential.  The Settling Parties further agree not to discuss the
allegations in this case, or any negotiations, agreements,
 
 
5

--------------------------------------------------------------------------------


facts, terms, amount and/or provisions of this Agreement with any person or
entity except as specifically permitted herein.  As the sole exceptions to this
confidentiality requirement, it is not a violation of this Agreement if
disclosure is made in response to an order of a court of competent jurisdiction,
or if disclosure is made solely for the purposes tax or legal advice, so long as
such entities/individuals are obliged to maintain such information in strict
confidence.  It also is not a violation if disclosure is made as part of
Defendant’s mandatory SEC filings.  In the event of any inquiry concerning this
case and/or any allegation set forth therein, any claims against Defendant,
and/or any term of this Agreement, the parties, will strictly limit any response
to the fact that “the disputes have been resolved; the case has been
settled.”  Each Settling Party further agrees that it will not discuss the other
Settling Party, including the Company or any owner, parent, subsidiary or
successor entity in any disparaging terms.  Any request for references will be
limited to Defendant’s supply of dates of employment and position(s) held.


CONSIDERATION OF AGREEMENT
 
15.         Plaintiff acknowledges that, before signing this Agreement, he was
given a period of at least 21 (twenty-one) days in which to consider this
Agreement.  If he chose to sign this Agreement before the end of the 21-day
period, Plaintiff represents that he chose to do so of his own free will, and
after he determined that he did not need the full 21-day period to consider this
decision.  Plaintiff waives any right he might have to additional time beyond
the 21-day consideration period within which to consider this
Agreement.  Plaintiff further acknowledges that:  (1) he took advantage of this
21-day period to the extent he deemed necessary to consider this Agreement
before signing it; (2) he carefully read this Agreement; (3) he fully
understands this Agreement; (4) he is entering into this Agreement voluntarily;
(5) he is receiving valuable consideration in exchange for his execution of this
Agreement that he would not otherwise be entitled to receive; and (6) Defendant,
in writing, encouraged him to discuss this Agreement with his attorney (at his
own expense) before signing the Agreement, and he did so to the extent he deemed
appropriate.


RIGHT TO RESCIND


16.         Plaintiff may cancel this Agreement for any reason within seven (7)
full 24-hour periods after he has signed it.  If Plaintiff decides to cancel
this Agreement and mails his notice of cancellation, the notice must be
postmarked within the seven (7) day period, sent by certified mail, return
receipt requested.  If Plaintiff cancels his release of claims against
Defendant, the notice should be addressed to:


William K Whitner, Esq.
Paul, Hastings, Janofsky & Walker, LLP
600 Peachtree Street, NE, Suite 2400
Atlanta, GA 30308


WARRANTIES
 
 
6

--------------------------------------------------------------------------------




17.         The Settling Parties warrant and represent, each to the other, that
they have been represented and advised by counsel and are fully informed and
have full knowledge of the terms, conditions, and effects of this Agreement.


18.         The Settling Parties warrant and represent, each to the other, that
they have either personally or through their attorneys, investigated facts
surrounding this Agreement and are fully satisfied with the terms and effects of
this Agreement; and that they are legally competent to execute this Agreement.


19.         The Settling Parties warrant and represent, each to the other, that
no promise or inducement has been offered or made except as herein set forth,
and that this Agreement is executed without reliance upon any other statement or
representation in connection with this Agreement.


                20.         If any provision or term of this Agreement should be
declared invalid or unenforceable, such declaration shall not affect the
validity or enforceability of the remaining terms and conditions hereof.  If
this Agreement is revoked or cancelled, Plaintiff will repay the special payment
and benefits he received for signing it.
 
21.         The terms of this Agreement, and the [Order of Mutual Dismissal with
Prejudice] of this case in its entirety, constitute the complete understanding
and agreement of the Settling Parties with respect to all matters within the
scope of this Agreement, and no other promise or agreement shall be binding.


22.         This Agreement may not be amended, modified, superseded, canceled,
or terminated, and its terms and conditions may not be waived, except by a
written instrument executed by the Settling Parties.  No waiver by any Settling
Party of any condition or of the breach of any term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach in other instances, or as a waiver of any other condition or
of any breach of any other terms, covenants, representations or warranties
contained in this Agreement.


23.         The rights and obligations of the Settling Parties under this
Agreement shall inure to the benefit of and shall be binding upon their
successors, assigns, employees, agents and/or legal representatives.
 
 
7

--------------------------------------------------------------------------------




FULL AND KNOWING WAIVER
 
    24.         By signing this agreement, the Settling Parties certify that:
they carefully read and fully understand this Agreement; they consulted an
attorney before signing this Agreement; they agree to all terms knowingly,
voluntarily and without intimidation, coercion, or pressure.  They further
warrant that they have no desire for additional time for consideration and sign
this Agreement to be effective on the date of execution.


GOVERNING LAW
 
                25.         The Settling Parties agree that the laws of the
State of Georgia shall govern this Agreement and all disputes concerning any
aspect of this Agreement.






[Signatures on Next Page]
 

 
8

--------------------------------------------------------------------------------



 
AGREED AND ACCEPTED:
 
_/s/ Eric Young_________________
__/s/ November 5, 2007______

ERIC YOUNG
            Date

 
WITNESSED:
 
_/s/ Beverly R. Adams___________
__/s/ November 5, 2007______

BEVERLY R. ADAMS, ESQ.
            Date

100 Chastain Center Blvd., Suite 165
Kennesaw, GA 30144
Counsel for Eric Young


 
AGREED AND ACCEPTED:


__/s/ Winston D. Johnson_________
__/s/ November 5, 2007______

WINSTON D. JOHNSON               Date

Chief Executive Officer
WinSonic Digital Media Group, Ltd.
Centennial Tower, Suite 2600
101 Marietta Street, N.W.
Atlanta, Georgia  30303

 
WITNESSED:


_/s/ William K. Whitner__________
__/s/ November 5, 2007______

WILLIAM K WHITNER, ESQ.              Date

Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E., Suite 2400
Atlanta, Georgia 30308
Counsel for Defendant WinSonic Digital
Media Group, Ltd.
 
 
9
 

--------------------------------------------------------------------------------

 